      Case: 4:18-cr-00737-SL Doc #: 42 Filed: 12/02/19 1 of 23. PageID #: 186



                     IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

 STATE OF OHIO                              )   CASE NO.:    4:18CR737
                                            )
                           Plaintiff,       )   JUDGE SARA LIOI
 v.                                         )
                                            )   DEFENDANT’S SENTENCING
 ANTHONY J. WEST                            )   MEMORANDUM
                                            )
                           Defendant.       )
                                            )
                                            )

NOW COMES the Defendant Anthony West, by and through the undersigned counsel

and pursuant to Fed. R. Crim. P. 32, 18 U.S.C. §3553, and 18 U.S.C. §3661, hereby

submits a Sentencing Memorandum for this Honorable Court’s review and

consideration.

                                        Respectfully submitted,

                                        MCNEAL LEGAL SERVICES, LLC.
                                         /s/ Christopher McNeal__________________
                                        CHRISTOPHER MCNEAL, ESQ. (0096363)
                                        5333 Northfield Road, Suite 300
                                        Bedford Heights, Ohio 44146
                                        (440) 703-0257
                                        (216) 472-8759 (facsimile)
                                        chris@mcneallegalservices.com

                                        Counsel for Anthony West
      Case: 4:18-cr-00737-SL Doc #: 42 Filed: 12/02/19 2 of 23. PageID #: 187



                           MEMORANDUM IN SUPPORT

I. Background

      On December 12, 2018 Anthony West was named in a one count indictment,

charging him with Possession with Intent to Distribute Cocaine Base, Cocaine, Heroin,

and Marijuana, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), 841(b)(1)(C), and

841(b)(1)(D). On January 8, 2019, a three-count Superseding Indictment with a was

filed against Mr. West, charging him with Possession with Intent to Distribute Cocaine

Base, Cocaine, Heroin, and Marijuana, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(B), 841(b)(1)(C), and 841(b)(1)(D); Possession with Intent to Distribute

Cocaine Base, Cocaine, and Fentanyl, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B),

841(b)(1)(C), and 841(b)(1)(D); and Felon in Possession of a Firearm and Ammunition,

in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). On August 20, 2019, the defendant

pled guilty, pursuant to a plea agreement, to Counts 1 and 2 of the indictment. Count 3

is due to be dismissed on motion by the government. This case was referred to the

United States Pretrial Services and Probation Office for preparation of a Presentence

Investigation and Report (hereinafter referred to as “PSR”)

II. Sentencing Factors

      Title 18 U.S.C. 3553 (a) provides in part that district courts “shall impose a

sentence sufficient, but not greater than necessary, to comply with the purposes set

forth in paragraph (2) of this subsection.” Those purposes are the need for the sentence

imposed to: reflect the seriousness of the offense; promote respect for the law, provided

just punishment for the offense; afford adequate general deterrence; protect the public

from further crimes of the defendant; and provide the defendant with needed education
      Case: 4:18-cr-00737-SL Doc #: 42 Filed: 12/02/19 3 of 23. PageID #: 188



or vocational training, medical care, or other correctional treatment in the most effective

manner. 18 U.S.C. §3553 (a)(2).

       Beyond the advisory Sentencing Guidelines, Section 3553(a) instructs the Court

to consider the nature and circumstances of the real offense conduct; the history and

characteristics of the defendant; the need for the sentence imposed to reflect the

purposes of federal sentencing; the kind of sentences statutorily available; the need to

avoid unwarranted sentence disparities among defendants with similar records who

have been found guilty of similar conduct; and the need to provide restitution to any

victims of the offense. In summary, the Court is to exercise its sound direction to impose

a reasonable sentence considering the multiple factors in Section 3553(a).

III. Evaluation of Guideline Range

       The base offense level using the current advisory sentencing guideline is twenty-

six (26). Mr. West received a 2-level enhancement for maintaining a drug premises. Mr.

West has accepted responsibility, and therefore pursuant to USSG 3E 1.1 (a) and (b), the

offense is reduced by three (3) levels. Therefore, the total offense level listed in the PSR

is twenty-five (25). According to the Criminal History Category computation in the PSR,

Mr. West has fourteen (14) criminal history points, corresponding to a Criminal History

Category VI. Pursuant to USSG chapter 5, Part A, the guideline range of imprisonment

for an offense level of twenty-five (25) and a criminal history category VI is 110-137

months; the guideline range for an offense level of twenty-one (21) and a criminal

history category VI is 77-96 months.

IV. Application of the Sentencing Factors to Anthony West
      Case: 4:18-cr-00737-SL Doc #: 42 Filed: 12/02/19 4 of 23. PageID #: 189



(A)    The nature and circumstances of the offense and history and characterizations of

Anthony West

       Mr. West is 35 years old and was born and raised by his mother in a violent and

drug-riddled section of Youngstown, Ohio. Mr. West’s father was absent for much of his

childhood due to his own incarceration, and was subsequently murdered when Mr. West

was but a child. In addition to the loss of his father, Mr. West also witnessed the murder

of his best friend during his youth. Mr. West’s mother began a romantic relationship

with another man, Ronald Clark, following his father’s death. Mr. Clark became a father

figure to Mr. West, and although Clark was a stabilizing force in Mr. West’s life, Mr.

Clark who also has been convicted of several drug trafficking offenses. Mr. West

witnessed his childhood home raided by law enforcement officers on multiple occasions.

When Mr. West was sixteen years old, his step-brother was also murdered. Despite Mr.

West’s turbulent childhood, he excelled at sports, played football and graduated from

Wilson High School.

       Mr. West has struggled to obtain gainful employment throughout his life. His

criminal record has handicapped his efforts to find employment sufficient to provide for

his large family, which includes (4) four natural children, and three step-children with

his fiancé. For approximately (3) three years between 2011 and 2013, Mr. West was

gainfully employed as a construction worker, but he lost his job when he was arrested on

a prior offense. In 2017, Mr. West successfully established his own business, Custom

Concrete and Stamp, in Youngstown, OH, which he managed up until his arrest on the

instant offense.
      Case: 4:18-cr-00737-SL Doc #: 42 Filed: 12/02/19 5 of 23. PageID #: 190



       Mr. West is engaged to Tiera Jackson, who is a nursing assistant. The couple have

seven (7) children between them. (PSR, paragraph 60-61). Ms. Jackson has been very

supportive of Mr. West, and has characterized Mr. West as a good father. Mr. West’s ex-

girlfriend, Latoya Whitfield, with whom he has two natural children, and another

daughter he has helped raised, has also applauded Mr. West’s devotion to his children.

It should be noted that Mr. West is not subject to any child support orders due to his

dedication to provide for all of his children.

       In addition to his immediate family, Mr. West has been an asset to his extended

family. Before his arrest, he regularly visited and assisted in caring for both his mother

and grandmother, the latter of which has been incapacitated due to a stroke. Mr. West

has always been generous with his time and money. He regularly looked after not only

his family, but also at-risk youths. Mr. West volunteered to coach a youth football team,

and would regularly donate money and coordinate fundraisers to help the youth football

clubs, and even to help the poorest children purchase clothing and supplies for school.

Mr. West is also well liked in the community, and beloved by his extended family as

evidenced by the letters of support attached hereto as Exhibit 1.

       The full measure of Anthony West is that he is a product of his environment, who

has tried to provide for his family in the manner in which he was socialized.

Notwithstanding his succumbing to the negative influences of crime which have

enveloped him since birth, he has maintained strong family values. He has been present

and provided for his children, and has even endeavored to improve the lives of others to

whom he owes no duty. Mr. West is not the inveterate criminal that a cold review of his

criminal record may indicate; but rather he is a troubled young man, who desires to do
      Case: 4:18-cr-00737-SL Doc #: 42 Filed: 12/02/19 6 of 23. PageID #: 191



right by his family and community, and will very likely be successful in do so if given the

proper rehabilitative tools and resources.

(B) A Sentence Tailed to Provide Mr. West with Needed Correctional Treatment

       Mr. West accepts the fact that his alcohol and drug use made him vulnerable to

this criminal activity and believes he would benefit from drug treatment counseling and

requests the Court recommend the defendant be permitted to Bureau of Prisons

Comprehensive Residential Drug Abuse Program (RDAP) pursuant to B.O.P. Program,

statement 5330.10.

(C) The Need to Protect the Public from Further Crimes

       The need to protect the public after the defendant is not so high as to justify a

higher sentence than what is already within the guidelines. Mr. West’s guidelines range,

which he has accepted as part of his plea agreement, calls for a minimum of (77)

months. Six years and four months is a lot of time to spend in prison for a non-violent

drug offense such as what Mr. West is guilty of committing

       Mr. West has maintained that the pistol confiscated from his residence was never

possessed by him, as he has had a very strong aversion to guns and violence since the

incident in which he was convicted of involuntary manslaughter. The pistol actually

belonged to his fiancé, Tiera Jackson, who attempted to keep the pistol locked in a safe

without any access to Mr. West.

CONCLUSION

       The defendant recommends a sentence of 77 (seventy-seven) months, which will

accomplish the purposes of sentencing and the goals enumerated in USSG § 3553. The
      Case: 4:18-cr-00737-SL Doc #: 42 Filed: 12/02/19 7 of 23. PageID #: 192



seventy-seven (77) months is both reasonable and sufficient, but not greater than

necessary to accomplish the purpose of § 3553. In addition, the defendant West requests

the Court recommend the RDAP programs, and placement at F.C.I. Elkton in

Youngstown, Ohio and to waive any fine in this matter.

                                          Respectfully submitted,

                                          /s/ Christopher McNeal__________________
                                          CHRISTOPHER MCNEAL, ESQ. (0096363)

                                          Counsel for Anthony West



                            CERTIFICATE OF SERVICE


        A copy of the foregoing Defendant’s Sentencing Memorandum has been sent to
all parties via electronic mail through the United States District Court Northern District
of Ohio.
                                          /s/ Christopher McNeal__________________
                                          CHRISTOPHER MCNEAL, ESQ. (0096363)


                                          Counsel for Anthony West
Case: 4:18-cr-00737-SL Doc #: 42 Filed: 12/02/19 8 of 23. PageID #: 193
Case: 4:18-cr-00737-SL Doc #: 42 Filed: 12/02/19 9 of 23. PageID #: 194
Case: 4:18-cr-00737-SL Doc #: 42 Filed: 12/02/19 10 of 23. PageID #: 195
Case: 4:18-cr-00737-SL Doc #: 42 Filed: 12/02/19 11 of 23. PageID #: 196
Case: 4:18-cr-00737-SL Doc #: 42 Filed: 12/02/19 12 of 23. PageID #: 197
Case: 4:18-cr-00737-SL Doc #: 42 Filed: 12/02/19 13 of 23. PageID #: 198
Case: 4:18-cr-00737-SL Doc #: 42 Filed: 12/02/19 14 of 23. PageID #: 199
Case: 4:18-cr-00737-SL Doc #: 42 Filed: 12/02/19 15 of 23. PageID #: 200
Case: 4:18-cr-00737-SL Doc #: 42 Filed: 12/02/19 16 of 23. PageID #: 201
Case: 4:18-cr-00737-SL Doc #: 42 Filed: 12/02/19 17 of 23. PageID #: 202
Case: 4:18-cr-00737-SL Doc #: 42 Filed: 12/02/19 18 of 23. PageID #: 203
Case: 4:18-cr-00737-SL Doc #: 42 Filed: 12/02/19 19 of 23. PageID #: 204
Case: 4:18-cr-00737-SL Doc #: 42 Filed: 12/02/19 20 of 23. PageID #: 205
Case: 4:18-cr-00737-SL Doc #: 42 Filed: 12/02/19 21 of 23. PageID #: 206
Case: 4:18-cr-00737-SL Doc #: 42 Filed: 12/02/19 22 of 23. PageID #: 207
Case: 4:18-cr-00737-SL Doc #: 42 Filed: 12/02/19 23 of 23. PageID #: 208
